Citation Nr: 0628727	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the veteran's daughter, born on 
December [redacted], 1950, as a "child" on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen years.  


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from September 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2003, the Board remanded 
this case for further development.  It has since been 
returned for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on the part of 
the appellant.


REMAND

The appellant has come before the VA claiming that she was 
borne with a physical disability and that as a result of that 
physical disability, along with others that manifested 
themselves prior to her majority, she was and is permanently 
incapable of self support.  Pursuant to 38 C.F.R. § 3.356(a) 
(2005), a child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  Thus, the focus of 
analysis must be on the individual's condition at the time of 
her 18th birthday.  It is that condition which determines 
whether entitlement to the status of "child" should be 
granted.  See Stanley v. Principi, 18 Vet. App. 82 (2002); 
Dobson v. Brown, 4 Vet. App. 443 (1993). 

In October 2003, in order to obtain evidence relevant to the 
appellant's claim, i.e., whether the appellant was capable of 
self-support by reason of mental or physical defect, the 
Board remanded the claim.  Of interest to the Board were 
records from the Social Security Administration (SSA) that 
would show when the appellant was awarded Supplemental 
Security Insurance (SSI) and/or Social Security Disability 
Insurance (SSDI) benefits.  The Board also asked for any and 
all of the appellant's medical records in possession of the 
SSA.  

The record reflects that the AMC attempted to obtain the 
records from SSA on at least five occasions.  The SSA finally 
responded to the AMC inquiry.  However, in the response, the 
SSA informed the AMC that SSA could not provide any 
information without authorization of the appellant.  The 
requisite forms were sent to the appellant but on at least 
one occasion those forms were sent to the wrong address of 
the appellant.  In April 2006, the appellant returned the 
needed documents to the AMC.  However, despite their return, 
there is no indication that the AMC took any action after 
receiving those documents.  That is, the AMC did not contact 
SSA once more and forward the necessary signed documents 
needed for this appeal.  

After reviewing the claim, it is the Board's opinion that the 
claim should once again be returned to the AMC for the 
purpose of obtaining the SSA records.  However, in returning 
the claim to the AMC, the appellant is hereby put on notice 
that the Board does not expect the AMC to send requests to 
SSA five or more times.  If the appellant can provide 
additional information to the AMC with respect to any SSA 
paperwork she may have, she should do so.  Such assistance by 
the appellant will ensure that the VA obtains all of the 
information necessary to process her claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must once again attempt to 
obtain copies from the Social Security 
Administration of the determination which 
awarded benefits to the appellant, and 
the medical records used as a basis to 
award those benefits.  The RO/AMC is 
hereby put on notice that the appellant 
has provided a signed and notarized 
Social Security Administration "Consent 
for Release of Information" form [SSA-
3288] and that this form is located in 
the claims folder.  If no such records 
are available, that fact must be 
documented in writing in the record.

2.  If any of the above records cannot be 
obtained and the RO/AMC does have 
affirmative evidence that they do not 
exist, then the RO/AMC should inform the 
appellant of the records that the VA was 
unable to obtain, including what efforts 
were made to obtain them.  Also the 
RO/AMC should inform the appellant that 
VA will proceed to decide her appeal 
without these records unless she is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
file and ensure that the above requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above actions, the RO/AMC should 
review the evidence and issue a determination on the issue 
now before it.  If any determination remains adverse to the 
appellant, she and her representative should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The appellant and her representative 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


